DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application.
Information Disclosure Statement
3.	All references listed on the information disclosure statement (IDS) filed on 4/08/2022 have been considered by the examiner, as is indicated or otherwise marked on the IDS.
Allowable Subject Matter
4.	Claims 1-17 are allowed.
Reasons for Allowance
5.	The prior art does not disclose, teach or suggest:
The claimed boat dock, comprising: a frame formed as a grid and comprising structural members that cross each other; a plurality of flotation containers connected to the frame and positioned on a forward and left portion of the frame; a plurality of flotation containers connected to the frame and positioned on a forward and right portion of the frame; a plurality of flotation containers connected to the frame and positioned on a rear and left portion of the frame; a plurality of flotation containers connected to the frame and positioned on a rear and right portion of the frame; a plurality of pumps that communicate with the plurality of flotation containers positioned on the forward and left portion of the frame, the plurality of flotation containers positioned on the forward and right portion of the frame, the plurality of flotation containers positioned on left and rear portion of the frame and the plurality of flotation containers positioned on right and rear portion of the frame; wherein, in use, the plurality of pumps evacuate water from the plurality of flotation containers positioned on the forward and left portion of the frame, the plurality of flotation containers positioned on the forward and right portion of the frame, the plurality of flotation containers positioned on left and rear portion of the frame and the plurality of flotation containers positioned on right and rear portion of the frame and wherein the plurality of containers and the frame have a specific gravity of less than 1.0 when all of the plurality of containers are purged of water by the plurality of pumps.
As specifically claimed by applicant.
Conclusion
6.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose boat docks with frames, grids and floatation containers (floats).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/15/2022